Mr. Justice Tantis delivered the opinion of the court: This claim was filed January 20, 1931, for Forty-five Hundred Dollars ($4500.00); the declaration alleges that claimant, on April 15, 1929, was employed by respondent in the Division of Highways as a patrolman or maintenance man on State Bond Issue Route No. 9; that while engaged in his duties, he was struck by an automobile and suffered injuries therefrom which impair his ability to perform labor, to the extent in damages as provided under the Workmen’s Compensation Act of Forty-five Hundred Dollars. Respondent, by the Attorney General, files its motion to dismiss the complaint because it is barred by the Statute of Limitations, under Section 24 of the Act. While counsel for claimant offer the excuse that claimant never had legal advice until after his time limits had expired, we cannot recognize this as creating any exception to the Statute, which is one determining the jurisdiction of the court itself. The Workmen’s Compensation Act provides: “No proceedings for compensation under this Act shall be maintained unless claim for compensation has been made within six months after the accident, provided, that in any case unless application for compensation is filed with the Industrial Commission within one year after the date of the injury or within one year after the date of the last payment of compensation, the right to file such application shall be barred.” Sec. 24, Workmen’s Compensation Act. Crabtree vs. State, 7 C. C. R. 207. This court is governed by said provision. The motion is allowed, and claim dismissed.